Name: Commission Regulation (EC) No 1042/2002 of 14 June 2002 amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers' organisations
 Type: Regulation
 Subject Matter: economic geography;  plant product;  agricultural structures and production;  marketing;  farming systems
 Date Published: nan

 Avis juridique important|32002R1042Commission Regulation (EC) No 1042/2002 of 14 June 2002 amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers' organisations Official Journal L 157 , 15/06/2002 P. 0043 - 0044Commission Regulation (EC) No 1042/2002of 14 June 2002amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers' organisationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 919/94(3), as amended by Regulation (EC) No 630/1999(4), lays down detailed rules for the application of Regulation (EC) No 404/93 as regards banana producers' organisations. It establishes in particular the conditions for the recognition of producer organisations and Annex I thereto establishes the minimum volume of marketable production of bananas and the minimum number of producers that the organisations must prove they have as members.(2) In order to fulfil the economic tasks assigned to the producer organisations as regards production and marketing, to increase income from marketing and to improve the management of the sector, the creation of larger units must be encouraged and the thresholds relating to the number of members and marketable volumes must be increased. To this end, the application of the thresholds laid down for the French production regions should be extended to the Canary Islands. Raising the thresholds for the other production regions in Greece and Portugal is not an option, in view of the characteristics of the producer organisations.(3) To facilitate the setting up of producer organisations adapted to the new thresholds, for 2002 the deadline by which the members of producer organisations established in Spain must notify any intention to resign should be extended.(4) The aid provided for in Article 6 of Regulation (EEC) No 404/93 should not be granted to producer organisations comprising the members of former producer organisations that have benefited from this aid scheme.(5) To allow the producer organisations to adapt to the new thresholds, the provisions of this Regulation should apply from 1 January 2003, with the exception of the provision on the notification of resignations to be given in 2002 which shall apply from the date of entry into force of this Regulation.(6) Regulation (EC) No 919/94 should therefore be amended.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 919/94 is hereby amended as follows:1. The following second subparagraph is added to Article 5(c): "Notwithstanding the first subparagraph, in the case of producer organisations established in Spain, the notification of any intention to resign to be given in 2002 shall be given by 15 October at the latest."2. Article 10 is replaced by the following: "Article 10Assistance to encourage the establishment and assist the administrative operation of producer organisations as referred to in Article 6(1) of Regulation (EEC) No 404/93 shall not be granted to producer organisations which have received the aid provided for in Article 10 of Regulation (EEC) No 1360/78 or in Article 10 of Council Regulation (EC) No 952/97(5) and which comprise members who were formerly members of organisations having already benefited from that assistance."3. Annex I to Regulation (EC) No 919/94 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003. However, Article 1(1) shall apply from the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 106, 27.4.1994, p. 6.(4) OJ L 80, 25.3.1999, p. 8.(5) OJ L 142, 2.6.1997, p. 30.ANNEX"ANNEX I>TABLE>"